Citation Nr: 1446626	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  07-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include attention deficit hyperactivity disorder (ADHD), depression, anxiety not otherwise specified (NOS), dysthymic disorder, adjustment disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to August 1972, which includes service in the Republic of Vietnam.  He received the Purple Heart Medal and Navy Commendation Medal with Combat "V" device.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for PTSD as new and material evidence had not been received.

The Veteran testified before the undersigned at a January 2013 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

In April 2013, the Board granted the petition to reopen the claim of service connection for PTSD and denied the underlying claim of service connection for a psychiatric disability.  The Board also remanded for further development a claim for a rating in excess of 40 percent for a service-connected right ankle disability from March 17, 2010 through June 7, 2011 and from September 1, 2011 and a claim for a total disability rating based on individual unemployability due to service-connected disabilities.  The requested development has not yet been completed and these matters are not currently before the Board.

The Veteran appealed the Board's April 2013 denial of service connection for a psychiatric disability to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 memorandum decision, the Court set aside the Board's April 2013 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran was afforded VA examinations in May 2006 and May 2008 to assess the nature and etiology of his claimed psychiatric disability and he was diagnosed as having dysthymic disorder and ADHD.  The examiners who conducted these examinations opined that these diagnosed psychiatric disabilities were "unrelated to military service."  However, no further explanations or rationales were provided for these opinions.

The May 2006 and May 2008 opinions are insufficient because they are not accompanied by any specific explanations or rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Although the May 2006 examiner did note that the Veteran did not reportedly receive treatment for symptoms of depression until 1994, the examiner did not otherwise acknowledge or comment on the evidence of treatment for psychiatric problems in the Veteran's service treatment records or his reports of a continuity of psychiatric symptomatology in the years since service.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Thus, a remand is necessary to afford the Veteran a new VA examination to assess the nature and etiology of his current psychiatric disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A March 2014 VA psychiatric evaluation note indicates that the Veteran was scheduled for follow up psychiatric treatment in one month.  The most recent VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are contained in the Pittsburgh Vista electronic records system and are dated to March 2014.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, the Veteran reported in his October 2005 claim (VA Form 21-526) that he has received psychiatric treatment from Dr. M. Hutchinson and Dr. F. Hutchinson.  Although the AOJ previously requested records from Dr. M. Hutchinson in November 2001, the only document that was received from that treatment provider was a December 2001 letter which provided a summary of the Veteran's psychiatric diagnoses and indicated that he had been receiving treatment from the above identified physicians for approximately two years.  There have been no further efforts undertaken to obtain all available treatment records from Dr. M. Hutchinson and Dr. F. Hutchinson.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability contained in the Pittsburgh Vista electronic records system and dated from March 2014 through the present; and all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a psychiatric disability from Dr. M. Hutchinson and Dr. F. Hutchinson.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine the nature of the Veteran's acquired psychiatric disability.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability identified (i.e., any psychiatric disability diagnosed since October 2005 including, but not limited to, ADHD, depression, anxiety NOS, dysthymic disorder, adjustment disorder, and PTSD), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's psychiatric problems in service, is related to his reported stressors during service, or is otherwise the result of a disease or injury in service?

(b)  If the Veteran has met the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since October 2005 (including, but not limited to, ADHD, depression, anxiety NOS, dysthymic disorder, adjustment disorder, and PTSD), all instances of treatment for psychiatric problems in the Veteran's service treatment records (including the June 1964 and June 1969 records of treatment for psychiatric symptoms), all of his reported stressors in service and outside of service, and his reports of a continuity of psychiatric symptomatology in the years since service. 

For purposes of the above opinions, the examiner must presume that the Veteran's reports of combat-related stressors in service are accurate.  Also, although he has reported some potential psychiatric problems since childhood, he was presumed sound at service entrance.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report stressors and psychiatric symptoms in service, his symptoms, and history, and such statements by the Veteran (including his reports of a continuity of psychiatric symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



